DETAILED ACTION
Status of Application
Receipt of Amendments and Applicant’s Arguments/Remarks/Declaration, all filed 10/12/2021, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn. 
Claim 1 is amended.
Claims 1-11 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-11 are again rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 20180055879 A1) hereinafter Novak in view of Liu (US 20150056297 A1).
 	Regarding claim 1, Novak is drawn to a method of using a pharmaceutical composition to improve health, cure abnormalities and degenerative disease and achieve therapeutic effect on mammals, wherein the pharmaceutical composition includes a pharmaceutical carrier and an isotope selective ingredient including at least 
 	Novak discloses a pharmaceutical composition of the present invention is used for improving health, cure abnormalities and degenerative disease; achieve anti-aging effect of therapy and therapeutic effect on mammals. The pharmaceutical composition includes a pharmaceutical carrier and an isotope selective ingredient, wherein the selected isotopes include Zn-64 [0028], and the isotope is at least about 90% 64Zne [0033].
 	Novak discloses the dose of the light isotope-enriched compound may vary depending on the severity of the disease, the condition of the patient and other factors that will be considered by a practitioner skilled in the art when determining the dosage and administration route for the particular patient. In preferred embodiments of the method, the composition comprises an effective amount of one or more of 64Zn-enriched zinc [0042], in a method of administering the composition to improve health, cure abnormalities and degenerative disease and achieve therapeutic effect on mammals [0044].
 	Novak does not explicitly disclose wherein the disease is type 2 diabetes.
 	However, Liu is drawn to a method of treating, preventing or ameliorating Type 2 diabetes, comprising administering a source of zinc (claim 17).
 	Liu discloses administering zinc in the method of treating, preventing or ameliorating Type 2 diabetes [0006; 0010]. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering zinc, 
	One of ordinary skill in the art would have been motivated to do so because Liu discloses zinc possesses antioxidant properties, helps speed up the healing process and is beneficial to strengthening and protecting the immune system of humans and other mammals. Diabetes patients often have a zinc deficiency. As such, a source of biologically available zinc is also considered essential. The zinc source can be any zinc compound that can be safely administered orally to provide systemic absorption [0018]. Liu establishes a connection between diabetes and zinc, and discloses that the zinc source can be from any zinc compound.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 	It would have been obvious to one of ordinary skill in the art that the method as disclosed by the teachings of Novak in view of Liu would result in improved glucose metabolism in said subject, based on Liu’s disclosure drawn to a dietary supplement for controlling the glucose level in the blood and a method for prevention, ameliorating or treating Type 2 diabetes [0005], wherein the disclosed dietary supplement is safe to use for pre-diabetes patients to delay or stop the progression of symptoms. The supplement can be prescribed, recommended, or self-administered as an adjunct therapy or to promote better health through appropriate regulation of glucose metabolism [0013].
64Zne aspartate consisted of 64Zne aspartate dissolved in deuterium-depleted water [0478].
 	Regarding claim 4, Novak discloses the 64Zn-enriched zinc aspartate (referred to as "64Zne aspartate") that is used in examples 7-9, the zinc is 98.73% 64Zn [0478].
 	Regarding claim 5, Novak discloses the pharmaceutical composition includes a pharmaceutical carrier and an isotope selective ingredient including at least one of a chemical element and a chemical compound containing the chemical element whereby isotope distribution in the at least one of the chemical element and the chemical compound containing the chemical element is different from natural distribution of at least one of isotopes wherein the part of selected isotope of the chemical element ranges from 0 to 100%. The selected isotopes include Zn-64 [0028].
 	Regarding claim 6, Novak discloses a single dose of a composition for daily administration would be formulated to comprise a quantity within these ranges from 2 to 11 mg of 64Zn (between 0.05 and 110 mg) (Table of [0231]). 
 	Regarding claim 7, Novak discloses a single dose of a composition for daily administration would be formulated to comprise a quantity within these ranges from 2 to 11 mg of 64Zn (between 1 and 10 mg) (Table of [0231]). 
 	Regarding claim 8, Novak discloses 64Zne is present at a concentration of from 10 micrograms/ml to 10 mg/ml [0032], and the isotope is at least about 90% 64Zn [0033].
 	Regarding claim 9, Novak discloses 64Zne is present in the form of a chelate of an amino acid, preferably a chelate of aspartate or asparaginate [0032]. 
	Regarding claim 10, Novak discloses the composition is suitable for administration by injection [0031].


Response to Amendments/Arguments/Declaration
	Novak teaches the benefits of the light isotope of zinc at length and Liu establishes that zinc is known as a treatment for type 2 diabetes. Applicants present a declaration that reinforces their teachings of how much better Zn 64 is in a number of situations but does not contain a comparison between results obtained with the claimed zinc enriched for isotope 64 and unenriched zinc; thus, the declaration is insufficient to overcome the rejections of record.
 	Novak clearly teaches the method of using Zn64 to promote/improve health, cure abnormalities and degenerative diseases. Liu is relied upon to show that Diabetes 2 is known to have zinc deficiency in general and as such it would have been obvious to one of ordinary skill in the art to combine the known method of treating with Zn64 of Novak with the known problem of Liu with predictable results and reasonably expect success. The declaration shows nothing more than that which is predicted that Zn64 works to improve health in diseases with zinc abnormality of which according to Liu diabetes 2 is one such disease. Novak specifically teaches 2-11mg of Zn64, which is ‘within’ or overlapping with the instant claimed ranges of 0.05-110mg (or 1-10mg) and as such is sufficient as there is no need to ‘optimize’ since the amount is within or nearly identical to that claimed.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615